Citation Nr: 0611899	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $32,513.01.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel





INTRODUCTION

The veteran served on active duty from March 1965 to May 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the Committee on 
Waivers and Compromises (COWC) COWC dated in February 2002, 
which denied the veteran's request for a waiver of an 
overpayment of disability compensation in the calculated 
amount of $32,513.01.  The COWC found that this amount 
comprised two separate debts (the first in the amount of 
$1,830.00, and the second in the amount of $30,683.01).  In 
August 2005, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  By a January 9, 1997 letter, VA notified the veteran that 
he was charged with an overpayment of compensation and 
pension benefits in the amount of $1,830.00, and he was then 
told of his right to request waiver of the overpayment within 
180 days.

2.  By an August 20, 1997 letter, VA notified the veteran 
that he was charged with an overpayment of compensation and 
pension benefits in the amount of $30,683.01, and he was then 
told of his right to request waiver of the overpayment within 
180 days.

3.  The veteran's request for waiver was not received by the 
VA until January 2002, more than 180 days after notification 
of the overpayments.




CONCLUSIONS OF LAW

1.  The veteran's claim for waiver of recovery of the $1,830 
disability compensation overpayment was not timely filed.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2005).

2.  The veteran's claim for waiver of recovery of the 
$30,683.01 disability compensation overpayment was not timely 
filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Information necessary for the instant Board decision on the 
claim for a waiver of the overpayments is already in the 
claims folder, and there is compliance with the notice and 
duty to assist provisions of the law.  See 38 U.S.C.A. §§ 
5302 (West 2002); Barger v. Principi, 16 Vet. App. 132 (2002) 
(notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to appeals 
regarding waiver of overpayments).

A review of the file shows that the RO has completed all of 
the actions identified in the August 2005 Board remand as 
indicated by the information from the Debt Management Center 
received in October 2005, the October 2005 audit letter, the 
November 2005 Administrative Decision, and the December 2005 
Supplemental Statement of the Case.

The veteran has been in receipt of VA disability compensation 
for service-connected post-traumatic stress disorder (PTSD) 
for several years.  Various ratings have been assigned for 
this disability over the years.

In November 1996, the veteran informed the RO that he was 
incarcerated.  In a December 1996 action, the RO reduced the 
veteran's benefits to the 10 percent rate, effective December 
1, 1996.  An overpayment of $1,830.00 was created.  By a 
letter to the veteran dated on January 9, 1997, the VA Debt 
Management Center (DMC) advised the veteran that he owed 
$1,830.00 due to a retroactive reduction in his compensation 
and pension benefits.  He was informed that he had the right 
to request a waiver of this debt, and that he had 180 days to 
request a waiver.  This letter was addressed to the veteran's 
then current address.

The RO later learned that the veteran had been incarcerated 
on April 27, 1995 for commission of a felony, and was 
released on August 19, 1997.  The RO's reduction for 
incarceration occurred on August 15, 1997.  An overpayment of 
$30,683.01 was created.  See 38 C.F.R. § 3.665 (2005).    

The Board notes that the claims folder contains an October 
2005 signed written certification from the management of the 
VA Debt Management Center (DMC).  This certification verifies 
that on August 20, 1997, VA dispatched the notice of 
indebtedness and the right to request waiver to the debtor.  
Records included with this certification establish that the 
veteran was informed on that date of an overpayment in the 
amount of $30,683.01.  The letter was sent to his then 
current address, as confirmed by a letter signed by the 
veteran two days later showing the same address. 

By a statement dated on August 22, 1997, the veteran stated, 
"I am anxious to start repaying the overpayment, and hope to 
hear from you soon."

The Board notes that where, as in the present case, VA mails 
a notice, there is a presumption of the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

A review of the claims file reflects that a request for a 
waiver of the combined $32,513.01 overpayment debt was not 
received from the veteran until January 31, 2002.

Governing law and regulation provides that a request for 
waiver of recovery of indebtedness shall only be considered 
if made within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the COWC shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2005).

In sum, the veteran was notified of the debts in January 1997 
and August 1997.  The correspondence received by the VA in 
January 2002 is the first communication from him which could 
be construed as a request for a waiver of recovery of 
overpayment.  Such was well after the 180 day time limit for 
requesting waiver, and the evidence shows no basis for 
extending that time limit.  As the waiver request was not 
timely filed, the merits of waiver of recovery of the 
combined $32,513.01 overpayment of disability compensation 
benefits may not be considered.  The law, not the evidence, 
controls the outcome of this case, and as a matter of law, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $32,513.01 is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


